 
Exhibit 10.1


Land Expropriation Contract


Article I 
Generals



1. 
The two parties to this contract:

Transferor: 
Hougang Township People's Government, Danyang City, Jiangsu Province

Transferee: 
Jiangsu Lihua Copper Industry Co., Ltd (Lihua International)



Pursuant to the "People's Republic of China Land Management Law" and "People's
Republic of China Contract Law" and to other relevant laws, administrative
statutes and local statutes, and based on the principles of equality,
willingness, fair compensation and integrity and trust, the two parties have
entered into this contract.


2.             The Transferor, with due authorization in accordance with the
law, transfers the land use right; the land under the land use right belongs to
People's Republic of China.  Underground resources, buried artifacts and city
government public facilities are not included in the scope of the transfer of
the land use right.


Article II 
The Delivery of the Parcel of Land under the Transfer and the Payment of  the
Transfer Consideration



3.             The parcel of land transferred by the Transferor to the
Transferee is located in Wuxing Village and Jide Village, Hougang Township; the
area of the parcel is 119988 square meters.  The borders and the coordinates of
the boundary of the parcel are listed in the Attachment "Map of the Parcel of
the Land Transferred."


4.             The use purpose for the parcel land transferred hereunder is
industrial.


5.             The consideration for the transfer of the land use right to the
parcel of land hereunder is RMB Thirty-Two Million Three Hundred Ninety-Nine
Thousand and One Hundred Yuan (RMB 32,399,100.00), at RMB Two Hundred Seventy
Yuan and Two Cents (RMB 270.02) per square meter.  The specifics are based on
per capita land survey price (excluding all fees and expenses and subsidies
associated with the parcel of land).


6.             The Transferor will deliver the land in its current conditions.


7.             The term of the land use right transferred hereunder is 50 years,
starting from October 2010 to October 2060.


8.             The Transferee shall pay in full the consideration for the
transfer of the land use right within 15 days upon execution of this contract.


Article III 
The Development and Use of the Land



9.             The Transferee shall not change the use purpose of the parcel of
land without authorization.


10.           The Transferee agrees to allow all types of pipes and pipelines
laid by the government for public interests to enter, pass and intersect the
parcel of land under the transfer and guarantee the entry into the parcel of
land by government administration staff, equipment and vehicles in the course of
conducting public business and emergency rescue operations.
 
 
 

--------------------------------------------------------------------------------

 
 
11.           After paying in full he consideration for the transfer of the land
use right pursuant to the provisions herein, the Transferee must apply for land
registration with the Transferor in accordance with relevant regulations to
obtain "State Land Use Right Certificate" and secure the land use right
transferred.


12.           The Transferee must use the land in compliance with the law and
shall not conduct any activities on the premises of the parcel of land that will
harm or damage the surrounding atmosphere or facilities; if any of its
activities causes loss to the State or to others, the Transferee shall be liable
for compensation.


13.           The government reserves the urban planning adjustment right to the
parcel of land; if there is any revision of the original land use plan, the
existing buildings on the parcel of land shall not be affected; however, during
the term of the land use right, all rebuilding, remodeling or reconstruction of
the buildings on the premise and the corresponding structures attached or all
renewal application for the expired term thereof must be handled in accordance
with the plan in effect at that time and require the application of land use
right procedures handled in accordance with the regulations in effect at that
time.


14.           The land use right legally secured by the Transferee from the
Transferor shall not be withdrawn prior to the expiration of the term of the
transfer specified herein; if the land use right needs to be withdrawn in
advance under special circumstances, the Transferor shall give the Transferee
corresponding compensation in accordance with the provisions of the law.


15.           The Transferee shall not refuse the occupancy of part of the
parcel of land under the transfer due to urban construction need; the party that
occupies the part of the land shall compensate the Transferee in accordance with
the relevant regulations and the Transferor will not return the consideration of
the transfer.


Article IV 
The Transfer, Lease and Pledge of the Land Use Right



16.           After securing the land use right pursuant to the provisions
herein, the Transferee shall have the right to transfer, lease and pledge the
said right; however, the properties used as internal business office space and
living service facilities within the scope of the transferred land shall not be
individually transferred, leased or pledged.


17.           If the land use right is to be transferred or pledged, the parties
to such transfer or pledge must enter into a written transfer or pledge
contract; if the term of any lease of the land use right exceeds six months, the
parties to the lease must also enter into a written lease contract.


No land use right transfer, pledge or lease contract shall violate the State
laws and statutes and the provisions herein.


18.           If there is a transfer of the land use right, the rights and
obligations set forth herein and in the registration certificates shall be
transferred accordingly; after such transfer, the term of the land use right to
the parcel of land shall be the remainder of the term specified herein minus the
time already used.  If  land use right to all or part of the parcel of land
hereunder is leased, the Transferee shall have the rights and obligations set
forth herein and in the registration certificates.


19.           If there is a transfer, pledge or lease of the land use right, the
buildings on the premise and the corresponding structures attached shall be
transferred, pledged or leased accordingly; if there is a transfer, pledge or
lease of the buildings on the premise and the corresponding structures attached,
the land use right shall be shall be transferred, pledged or leased accordingly.
 
 
2

--------------------------------------------------------------------------------

 
 
20.           If there is a transfer, pledge or lease of the land use right,,
the parties to the transfer, pledge or lease must, within 30 days upon the
execution of the corresponding contract, proceed to the land administrative
authority with this contract, other corresponding transfer, pledge or lease
contract and the "State Land Use Right Certificate" to apply for land change
registration with the Transferor.


Article V 
Expiration of the Term



21.           If the Transferee of the land use right needs to continue the use
of the parcel of land hereunder upon expiration of the term specified herein,
the Transferee must submit application to the Transferor one year prior to the
expiration at the latest for renewal; the Transferor must approve the
application unless the parcel of land hereunder must be withdrawn for social and
public interests.


If the Transferor agrees to the renewal, the Transferee must process procedures
for land use with compensation in accordance with the law, enter into a new
contract for land use with compensation with the Transferor and pay the land use
consideration.


22.           If, upon the expiration of the term of the land use, the
Transferee does not submit application for renewal or, if after submitting such
application, does not receive approval pursuant to the provision 27 herein, the
Transferee must return the "State Land Use Right Certificate," and the
Transferor will reclaim the land use right on behalf of the State and process
the land use right void registration procedures in accordance with the relevant
regulations.


23.           If, upon the expiration of the term of the land use, the
Transferee does not submit application for renewal, the land use right hereunder
and the buildings on the premises of the land will be reclaimed by the
Transferor on behalf of the State without compensation, and the Transferee must
ensure that the buildings on the premise and the corresponding structures
attached are in normal working condition and must not intentionally cause damage
to them.  If the buildings on the premise and the corresponding structures
attached are not in normal working condition, the Transferor may demand the
Transferee to remove or demolish the buildings on the ground and the
corresponding structures attached and restore the parcel of land to the leveled
ground.


24.           If, upon the expiration of the term of the land use, the
Transferee submits application for renewal but the Transferor dose not approval
pursuant to provision 27 herein, the Transferor will reclaim the land use right
on behalf of the State without compensation; however, the Transferor must
compensate the Transferee appropriately for the buildings on the premise and the
corresponding structures attached based on their remaining value at the time
that the right is reclaimed.


Article VI 
Force Majeure



25.           Neither party hereto shall be liable in the event of the
occurrence of Force Majeure that renders it impossible to perform, or completely
perform, this contract; however, both parties must take all necessary remedial
measures allowed by the circumstances to reduce the loss caused by the
occurrence of Force Majeure.  If a Force Majeure event occurs after the affected
party postpones the performance of this contract, the said party should not be
absolved of its responsibilities.


 
3

--------------------------------------------------------------------------------

 


Article VII
Liability for Breach



26.           The Transferee must pay for the transfer of the land use right
according to the schedule specified herein.  If the Transferee fails to pay for
the transfer of the land use right on time, the Transferee must, starting from
the day when such payment is past due, pay a late payment penalty equal to 0.3%
of the transfer consideration for each day that such payment is past dues; if
such payment is more than 6 months past due, the Transferor has the right to
dissolve this contract.


27.           If the Transferee pays for the transfer of the land use right
according to the schedule specified herein, the Transferor must deliver the
parcel of land under the transfer according to the schedule specified
herein.  If the Transferor fails to deliver the parcel of land on time, the
Transferor must, starting from the day when such delivery is past due, pay a
breach penalty equal to 0.3% of  the balance of the transfer consideration after
pro rata deduction of the security deposit for each day that such delivery is
past dues; if such delivery is more than 6 months past due, the Transferee has
the right to dissolve this contract and receive the refund of the transfer
consideration for the land use right that has already been paid.


Article VIII
Others



28.           The Transferee has carefully read and completely understood this
contract and promises to abide by and strictly carry out this contract.


29.           The plan for the transfer of the parcel of land hereunder has been
approved by Danyang City People's Government and this contract will become
effective on the day when it is signed by both parties.


30.           This contract has one original with two copies, both of which have
the same legal effect.


31.           This contract is executed on November 5, 2010 in the office of
Hougang Township People's Government, Danyang City, Jiangsu Province..


32.           Other matters not covered herein may be specified by both parties
in an attachment hereto, which has the same legal effect as this contract.




Transferor (seal):
/s/ Hougang Township People's Government, Danyang City, Jiangsu Province
Legal Representative (Authorized Agent):
/s/ (Signature present but not legible)


Transferee (seal):
/s/ Jiangsu Lihua Copper Industry Co., Ltd (Lihua International)
Legal Representative (Authorized Agent):
/s/ (Signature present but not legible)




[Note: attached to this contract is a "Map of the Parcel of the Land
Transferred.”]


 
4

--------------------------------------------------------------------------------

 
 